08/19/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0195


                                      DA 20-0195
                                   _________________

K & J INVESTMENTS, LLC,

             Petitioner, Plaintiff and Appellant,

      v.

FLATHEAD COUNTY BOARD OF COUNTY
COMMISSIONERS,
                                                                     ORDER
             Respondent and Appellee,

      and

FLATHEAD COUNTY TREASURER,

             Defendant and Appellee.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Heidi J. Ulbricht, District Judge.

                                                    For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  August 19 2020